DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 7/25/22, with respect to 112 and 103 rejections have been fully considered and are persuasive.  The rejections of claims 1, 5, 6, 8, 11, 12, 15, 18, 21-23, 25, 27, 29-30, and 33-34 has been withdrawn because of the amendment to independent claims 1 and 22 to recite “(c) a nucleotide sequence encoding a second gRNA of 16 nucleotides or greater in length that is complementary to at least a portion of the nucleotide sequence encoding (b)…the second gRNA recruits the Cas nuclease for cleavage and disruption of the nucleotide sequence of (b). 
However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claims 1 and 22 and in view of the supplemental material of Kiani et al. (Nature Methods (2015) 12, pages 1051-1055).


 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1, 5, 8, 11, 12, 15, 18, 22, 23, 25, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (Nature Methods (2015) 12, pages 1051-1055 (of record) and supplemental information, pages 1-36) taken with Liu et al. (US 2016/0208288, of record).
Kiani studied altering the length of Cas9-associated guide RNA (gRNA) and controlling Cas9 nuclease activity and simultaneously perform genome editing and transcriptional regulation with a single Cas9 protein (pages 1051-53).  Cas9 and a set of truncated gRNAs to the promoter of a transiently transfected fluorescent reporter were studied.  A transcriptional activator was fused to Cas9 to determine lack of DNA modification with ≤16-nt guides.  The fusion product was targeted to the same fluorescent reporter.  Cas9-VPR showed minimal activation when a 20-nt gRNA was used, but when the gRNA length was decreased, a corresponding increase in activation was observed with maximal activation with 16-nt or 14-nt gRNAs (Supplementary Figure 1).  Kiani used 20-, 16-, and 14-nt gRNAs to modulate Cas9 activity at endogenous target genes (ACTC1, TTN and HBG1).  Cas9-VPR with gRNA was able to induce target chromosomal gene expression with 16-nt and 14-nt gRNA, but not with 20-nt gRNA (Figure 1a-c and Supplementary Figure 3).  Kiani then studied nuclease-independent and nuclease-dependent functions simultaneously in a population of cells with a single Cas9 protein (Figure 1d and Supplementary Figure 6).  Kiana also found that by using aptamer-based gRNA tethering systems, a person of ordinary skill in the art could endow Cas9 in cell lines and organisms already expression the proteins with the ability to concurrently cut and activate a set of target genes (Supplementary Figure 7).  Kiani generates a number of synthetic transcriptional devices (comprising an inducible promoter, dCas9, Cas9-VPR, 14-nt gRNA and 20-nt gRNA) and layered circuits in human cells using the multi-functional CRIPSR-multifunctional Cas9 protein system to test the utility of such a system for synthetic biology purposes (pages 1052-53, Supplementary Figures 8-12 and Figure 2).  Kiani used gRNAs of both lengths to target Cas9 fused to a transcriptional activator and to construct kill switches.  The 14-nt gRNAs activated gene expression of a reporter gene.  The 20-nt gRNA killed the activity of the shorter guide RNAs by cleaving the promoter of the reporter.
Kiana teaches making and using a synthetic regulatory system for modulating transcription in cells, wherein the regulatory system has several of the elements recited in (a), (b), (c) and (d) of instant claims 1 and 22.  Kiani does not specifically teach a viral vector comprising the elements or the regulatory control element configured to limit expression of the second gRNA, wherein the element comprises a ligand-responsive ribozyme comprising a sensor component for detecting a small molecule signal and an actuator component configured for activation of the second gRNA 
However, at the time of the effective filing date, Liu teaches a ligand-responsive ribozyme comprising a sensor component capable of detecting the presence of a small molecule signal and an actuator component configured for inducible expression of a gRNA (abstract and paragraphs 6 and 23-36).  In some embodiments, the gRNA does not hybridize to a target nucleic acid in the absence of a ligand bound to the aptamer.  Such gRNAs may be referred to as "switchable gRNAs."  For example, in some aspects, the gRNA does not bind Cas9 in the absence of a ligand bound to the aptamer.  See, e.g., FIGS. 1A-B.  In some embodiments, the gRNA binds Cas9 when the aptamer is bound by a ligand specific to the aptamer....theophylline riboswitches) whereby, in the presence of the small molecule signal, expression of said gRNA recruits the Cas nuclease to the amplicon for cleavage and disruption (paragraph 11), methods for site specific DNA cleavage are provided, for example, that comprise contacting a DNA with the complex comprising a Cas9 protein associated with an mRNA-sensing gRNA, wherein the mRNA-sensing gRNA is bound by an mRNA thereby allowing the complex to bind and cleave the DNA.  A vector can be used in the method, including viral vectors (paragraphs 56 and 80-83).  The system can be used to treat a variety diseases including wound healing and tissue repair (paragraphs 47, 54, and 74).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kiani taken with Liu to apply a ligand-responsive ribozyme of Liu to the regulatory system of Kiani, wherein in the presence of a small molecule (doxycycline, theophylline, S-adenosyl methionine (SAM)), enhanced the expression of the second gRNA which recruits the Cas nuclease for cleavage and disruption, namely to arrive at the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art to have applied a ligand-responsive ribozyme of Liu to the regulatory system of Kiani to enable small molecule-controlled nuclease-mediated genome editing and small molecule-controlled base editing and small molecule-dependent transcriptional activation in cells.  A person of ordinary skill in the art can use the ligand-responsive ribozyme so the gRNA binds Cas9 when the aptamer is bound by a ligand specific to the aptamer....theophylline riboswitches whereby, in the presence of the small molecule signal, expression of said gRNA recruits the Cas nuclease to the amplicon for cleavage and disruption.  One of ordinary skill in the art can make 14-nt or 16-nt gRNAs to induce target gene expression.  In addition, the second gRNA can be configured to cleave within the Cas nuclease coding sequence to reduce editing of the target gene.  A person of ordinary skill in the art would have been motivated to use a viral vector to assist in delivery of the elements to cells and control expression of the elements.  Kiani teaches Cas9-VPR in combination with constitutively expressed 14nt gRNA for the same target within the CAP (CRISPR-activatable promoter).  It would have been obvious to a person of ordinary skill in the art to make the system for studying the activation of a gene associated with any disease or disorder, including wound healing and tissue repair as taught Liu (paragraph 74) and Kiana (Figure 1).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 6, 21, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kiana (supra) and Liu (supra) as applied to claims 1, 5, 8, 11, 12, 15, 18, 22, 23, 25, 27, 30, and 33 above, and further in view of Cong (US 20160340661, of record).
Kiana and Liu do not specifically teach wherein the first gRNA comprises a MS2 aptamer target site.
However, at the time of the effective filing date, ‘661 teaches gRNA comprising a MS2 aptamer target site (page 55).  The MS2 binding site could be engineered into a chimeric RNA backbone through tandem insertion.  In this way, the epigenetic engineering is carried out by the tri-component complex consisting of dCas9, the modified chimeric guide RNA and fusion efforts.  The fusion effectors have the MS2 protein and the epigenetic modifiers, such as VP64, p65, KRAB, SID, SID4X domains.  AAV vectors, DNA viruses, and plasmids were known in the prior art to successfully deliver a nucleic acid (CRISPR complex) to a cell (pages 8, 55-56, and 147-148).
It would have been obvious to one of ordinary skill in the art to have applied the
gRNA-MS2 aptamer of '661 to the system of instant claim 1 for efficient gene activation and editing.  In a cell that expresses an MS2 coat protein-DNA binding domain fusion protein, the target of the aptamer will be recruited to the promoter recognized by the DNA binding domain of the fusion protein.  It would have been obvious to one of ordinary skill in the art to reduce the length of the RNA targeting sequence to 14-15 nucleotides and add MS2 into the sgRNA backbone so sgRNA can guide Cas9 to activate transcription without inducing double stranded breaks.  ‘661 teaches methods for manipulation of sequences and/or activities of target sequences using CRISPR complex (abstract), wherein the delivery vector is AAV. Cas9 and/or a guide RNA, can be delivered using any suitable vector, e.g., plasmid or viral vectors (AAV)) (pages 8 and 147-148 of ‘661).  It would have been obvious to one of ordinary skill in the art to have applied the method of '661 using AAV or DNA viral vector comprising the system of claim 1, and thus to provide a vector for successfully delivering Cas9 and/or gRNA.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635